Exhibit 10.5

CHURCH & DWIGHT CO., INC.

EXECUTIVE DEFERRED COMPENSATION PLAN II

(As amended and restated effective as of January 1, 2012)



--------------------------------------------------------------------------------

 

         Page   ARTICLE 1   PURPOSE      - 1 -    ARTICLE 2   DEFINITIONS      -
1 -    ARTICLE 3   ADMINISTRATION OF THE PLAN      - 5 -    ARTICLE 4  
ELIGIBILITY      - 6 -   

4.1

 

Eligibility

     - 6 -   

4.2

 

Deferral Commitments and 401(k) Restoration Credits

     - 6 -   

4.3

 

Profit Sharing Restoration Credits

     - 6 -   

4.4

 

Eligibility Limited to Management or Highly Compensated Employees

     - 6 -    ARTICLE 5   CREDITS      - 7 -   

5.1

 

Deferral Commitment Credits

     - 7 -   

5.2

 

401(k) Restoration Amounts

     - 9 -   

5.3

 

Profit Sharing Restoration Amounts

     - 10 -    ARTICLE 6   ACCOUNTS      - 11 -   

6.1

 

Accounts

     - 11 -   

6.2

 

Earnings on Accounts

     - 11 -   

6.3

 

Earnings Crediting Options

     - 12 -   

6.4

 

Changes in Earnings Crediting Options

     - 13 -   

6.5

 

Interest on Accounts

     - 14 -   

6.6

 

Valuation of Accounts

     - 15 -   

6.7

 

Statement of Accounts

     - 15 -   

6.8

 

Distribution of Accounts

     - 15 -   

6.9

 

Vesting of Accounts

     - 15 -    ARTICLE 7   BENEFITS TO PARTICIPANTS      - 15 -   

7.1

 

Distributions Generally

     - 15 -   

7.2

 

Distribution of Normal Distribution Accounts

     - 17 -   

7.3

 

Distribution of In-Service Distribution Accounts

     - 20 -   

7.4

 

Amendment of Deferral Elections Pursuant to IRS Notice 2006-79 and Notice
2007-86

     - 22 -    ARTICLE 8   SURVIVOR BENEFITS      - 22 -    ARTICLE 9  
EMERGENCY BENEFIT      - 24 -   

 

i



--------------------------------------------------------------------------------

ARTICLE 10   SETTLEMENT AND VALUATION DATES      - 25 -   

10.1

 

Settlement and Valuation Dates

     - 25 -    ARTICLE 11   CLAIM PROCEDURES      - 25 -   

11.1

 

Submission of Claim

     - 25 -   

11.2

 

Notice of Denial of Claim

     - 25 -   

11.3

 

Review of Denial of Claim

     - 26 -    ARTICLE 12   MISCELLANEOUS      - 27 -   

12.1

 

Amendment or Termination

     - 27 -   

12.2

 

Designation of Beneficiary

     - 27 -   

12.3

 

Limitation of Participant’s Right

     - 28 -   

12.4

 

Obligations to Employer

     - 28 -   

12.5

 

Nonalienation of Benefits

     - 28 -   

12.6

 

Withholding Taxes

     - 29 -   

12.7

 

Use of Electronic Media

     - 29 -   

12.8

 

Trust Fund

     - 29 -   

12.9

 

Unfunded Status of Plan

     - 29 -   

12.10

 

Severability

     - 30 -   

12.11

 

Governing Law

     - 30 -   

12.12

 

Headings

     - 30 -   

12.13

 

Gender, Singular and Plural

     - 30 -   

12.14

 

Notice

     - 30 -   

12.15

 

Arbitration

     - 30 -   

12.16

 

Section 409A Compliance

     - 31 -   

 

ii



--------------------------------------------------------------------------------

CHURCH & DWIGHT CO., INC.

EXECUTIVE DEFERRED COMPENSATION PLAN II

(As amended and restated effective as of January 1, 2012)

ARTICLE 1

PURPOSE

The purpose of the Church & Dwight Co., Inc. Executive Deferred Compensation
Plan II (the “Plan”) is to provide a means whereby Church & Dwight Co., Inc.
(the “Company”) may afford increased financial security, on a tax-favored basis,
to a select group of management or highly compensated employees of the Company
or its Affiliates who have rendered and continue to render valuable services to
the Company or its Affiliates which constitute an important contribution towards
the Company’s continued growth and success.

ARTICLE 2

DEFINITIONS

2.1 “Account” or “Accounts” mean the devices used by the Company to measure and
determine the amounts to be paid to a Participant under the Plan. Separate
Accounts will be established for each Participant and as may otherwise be
required to implement the Plan.

2.2 “Affiliate” means any firm, partnership or corporation that (i) directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with the Company or (ii) is otherwise authorized by the
Board to be considered an Employer for purposes of this Plan.

2.3 “Applicable Section 401(a)(17) Limit” means, with respect to a Plan Year,
the applicable dollar limitation for such Plan Year in effect under
Section 401(a)(17) of the Code.

2.4 “Base Salary” means, with respect to a Participant for any Plan Year, such
Participant’s annual base salary before reduction pursuant to this Plan or any
plan or agreement of the Employer whereby compensation is deferred, including,
without limitation, a plan whereby compensation is deferred in accordance with
Code Section 401(k) or reduced in accordance with Code Section 125.

 

- 1 -



--------------------------------------------------------------------------------

2.5 “Beneficiary” means the person or persons designated as such in accordance
with Section 12.2.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Bonus” means annual incentive compensation payments made from the Church &
Dwight Co., Inc. Annual Incentive Plan.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.9 “Committee” means the committee designated by the Board to administer the
Plan.

2.10 “Company” means Church & Dwight Co., Inc.

2.11 “Company Stock” means the common stock of the Company.

2.12 “Declared Rate” means the rate equal to the 120-month average of the
10-Year Treasury Note rate.

2.13 “Deferral Commitment” means a deferral commitment made by a Participant to
defer Base Salary and/or Bonus pursuant to Article 5 for which an Enrollment
Agreement has been submitted by an Eligible Employee to the Company.

2.14 “Earnings Crediting Options” mean the investment options which may be
elected by a Participant from time to time pursuant to which notional earnings
are credited to the Participant’s Account(s).

2.15 “Effective Date” means the effective date of the Plan, which is January 1,
2005.

2.16 “Eligible Employee” means an Employee who is eligible to make a Deferral
Commitment for a Plan Year and/or to receive a credit to his or her 401(k)
Restoration Account or Profit Sharing Restoration Account for a Plan Year,
pursuant to Sections 5.2 or 5.3, respectively.

 

- 2 -



--------------------------------------------------------------------------------

2.17 “Employee” means any person employed by the Company or an Affiliate on a
regular full-time salaried basis.

2.18 “Employer” means the Company and any of its Affiliates.

2.19 “Enrollment Agreement” means the authorization form which an eligible
individual files with the Company to participate in the Plan.

2.20 “Fair Market Value” of Company Stock means (i) if the principal trading
market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(ii) if the Company Stock is not principally traded on such exchange, the mean
between the last reported “bid” and “asked” prices of Company Stock on the
relevant date, as reported on the OTC Bulletin Board, or (iii) if the Company
Stock is not publicly traded or, if publicly traded, is not so reported, the
Fair Market Value per share shall be as determined by the Committee based on the
reasonable application of a reasonable valuation method.

2.21 “401(k) Restoration Account” means an Account into which a credit is made
by the Company for a pay period in accordance with Section 5.2. Notwithstanding
anything contained herein to the contrary, a Participant’s 401(k) Restoration
Account shall also be comprised of any amounts credited to such Participant’s
401(k) Restoration Account under the Prior Plan that were not vested as of
December 31, 2004. Such amounts from the Prior Plan shall be fully vested.

2.22 “In-Service Distribution” means a distribution prior to termination of
Service pursuant to Section 7.3.

2.23 “In-Service Distribution Account” means an Account established pursuant to
Section 7.3.

2.24 “Investment Election Form” means the election form on which a Participant
designates one or more Earnings Crediting Options into which a Participant’s
Accounts will be deemed invested and the percentages of such Accounts to be
allocated to such Earnings Crediting Options.

 

- 3 -



--------------------------------------------------------------------------------

2.25 “Normal Distribution Account” means an Account established at the time a
Participant establishes a Deferral Commitment which provides for the
distribution of a benefit following a Participant’s termination of Service.

2.26 “Participant” means an Eligible Employee who has one or more Accounts under
the Plan.

2.27 “Plan” means the Church & Dwight Co., Inc. Executive Deferred Compensation
Plan II, as amended from time to time.

2.28 “Plan Year” means the calendar year beginning on January 1 and ending
December 31.

2.29 “Pre-Tax Contributions” means “Pre-Tax Contributions” as defined under the
Tax-Qualified Plan.

2.30 “Prior Plan” means the Church & Dwight Co., Inc. Executive Deferred
Compensation Plan, effective as of June 1, 1997.

2.31 “Profit Sharing Contributions” means “Profit Sharing Contributions” as
defined under the Tax-Qualified Plan.

2.32 “Profit Sharing Restoration Account” means an Account into which a credit
is made by the Company for a Plan Year in accordance with Section 5.3.
Notwithstanding anything contained herein to the contrary, a Participant’s
Profit Sharing Restoration Account shall also be comprised of any amounts
credited to such Participant’s Profit Sharing Restoration Account under the
Prior Plan that were not vested as of December 31, 2004. Such amounts from the
Prior Plan shall be fully vested.

2.33 “Retirement” means, with respect to a Participant, the termination of the
Participant’s Service with all Employers for reasons other than death at any
time on or after the date on which the Participant attains age 55 with five
(5) years of Service or age 65 with one (1) year of Service.

 

- 4 -



--------------------------------------------------------------------------------

2.34 “Section 409A” shall mean Section 409A of the Code, and the regulations and
other guidance issued thereunder by the U.S. Department of Treasury or Internal
Revenue Service.

2.35 “Service” means the period of time during which a full-time employment
relationship exists between an Employee and the Employer, including any period
during which the Employee is on an approved leave of absence, whether paid or
unpaid; provided, however, that an individual shall not be considered to have
incurred a termination of Service for purposes of the Plan unless the individual
has incurred a “separation from service” for purposes of Section 409A.

2.36 “Tax-Qualified Plan” means the Church & Dwight Co., Inc. Savings and Profit
Sharing Plan for Salaried Employees.

2.37 “Termination Date” means the final date of termination of a Participant’s
Service with the Employer.

2.38 “Year” means a period of twelve consecutive calendar months.

ARTICLE 3

ADMINISTRATION OF THE PLAN

The Committee is hereby authorized to administer the Plan and establish, adopt,
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. The Committee shall have discretionary authority
to construe and interpret the Plan and to determine the rights, if any, of
Employees, Participants, Beneficiaries and other persons under the Plan. The
Committee’s resolution of any matter concerning the Plan shall be final and
binding upon any Participant and Beneficiary affected thereby. Members of the
Committee shall be eligible to participate in the Plan while serving as members
of the Committee, but a member of the Committee shall not vote or act upon any
matter which relates solely to such member’s interest in the Plan as a
Participant.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 4

ELIGIBILITY

4.1 Eligibility. An Employee shall be eligible to make a Deferral Commitment for
a Plan Year, and/or to receive a credit to his or her 401(k) Restoration Account
or Profit Sharing Restoration Account for a Plan Year, as follows:

4.2 Deferral Commitments and 401(k) Restoration Credits. An Employee who is
employed at the level of Director or above shall be eligible for a Plan Year to
make a Deferral Commitment pursuant to Section 5.1 and/or receive a credit to
his or her 401(k) Restoration Account under Section 5.2; provided, however,
that, subject to Section 4.4, an Employee who has had a Deferral Commitment in
effect for a prior Plan Year shall continue to be eligible to make a Deferral
Commitment, and receive a credit to his or her 401(k) Restoration Account, for a
Plan Year even if he or she is employed at a position below the level of a
Director.

4.3 Profit Sharing Restoration Credits. An Employee shall be eligible to receive
a credit of an amount to his or her Profit Sharing Restoration Account for a
Plan Year pursuant to Section 5.3 if he or she is employed by the Company or an
Affiliate on the last day of such Plan Year at the level of Director or above or
if he or she terminates employment during such Plan Year due to death or
Retirement; provided, however, that, subject to Section 4.4, an Employee who was
a Participant of the Plan for any prior Plan Year shall continue to be eligible
to have an amount credited to his or her Profit Sharing Restoration Account for
a Plan Year even if he or she is employed at a position below the level of a
Director.

4.4 Eligibility Limited to Management or Highly Compensated Employees.
Notwithstanding anything contained herein to the contrary, the Committee may
refuse acceptance of an Employee’s Deferral Commitment for a Plan Year (before
such Deferral

 

- 6 -



--------------------------------------------------------------------------------

Commitment becomes effective for such Plan Year), and may prohibit amounts from
being credited to an Employee’s 401(k) Restoration Account and Profit Sharing
Restoration Account for a Plan Year, if the Committee, in its sole discretion,
determines that such Employee is not among a select group of management or
highly compensated employees of the Company or its Affiliates, within the
meaning of the Employee Retirement Income Security Act of 1974, as amended.

ARTICLE 5

CREDITS

5.1 Deferral Commitment Credits.

(a) An Eligible Employee under Section 4.2 may elect to make a Deferral
Commitment for a Plan Year by submitting an Enrollment Agreement to the Company
during a period of time designated by the Committee that ends no later than the
beginning of such Plan Year; provided, however, that with respect to any
“performance-based compensation” (within the meaning of Section 409A(a)(4) of
the Code) based on services performed over a period of at least twelve
(12) months, an Eligible Employee may make a Deferral Commitment by submitting
an Enrollment Agreement to the Company with respect to such compensation no
later than six (6) months before the end of such period. Notwithstanding the
foregoing, an Employee who is an Eligible Employee upon his or her commencement
of employment with the Company or an Affiliate may commence participation by
submitting an Enrollment Agreement to the Company within thirty (30) days after
the date of such commencement of employment. An Employee who becomes an Eligible
Employee after his or her commencement of employment with the Company or an
Affiliate (e.g., due to a promotion) may commence participation effective the
beginning of the next Plan Year. An Enrollment Agreement shall specify the
percentages of Base Salary and/or Bonus that an Eligible Employee elects to have
reduced, and shall provide such other information as the Committee shall
require. An Eligible Employee may elect in an Enrollment Agreement to establish
a Deferral Commitment for a Plan Year to defer Base Salary or Bonus, as follows:

(i) An Eligible Employee may elect to defer a portion of his or her Base Salary
for the Plan Year. The amount to be deferred shall be stated as a whole number
percentage of Base Salary that is neither less than ten percent (10%) nor more
than eighty-five percent (85%) of Base Salary.

 

- 7 -



--------------------------------------------------------------------------------

(ii) An Eligible Employee may elect to defer a portion of any Bonus amounts to
be paid to such Eligible Employee by the Company or an Affiliate for Services
during the Plan Year. The amount to be deferred shall be stated in such manner
as the Committee may permit. Except as provided above, bonus deferrals will
begin with Bonuses earned for Services performed during the Plan Year following
submission of an Enrollment Agreement to the Company, unless otherwise permitted
by the Committee.

(iii) An Eligible Employee may designate a separate Deferral Commitment
percentage for a Plan Year to be applied solely to his or her “Net Compensation”
to the extent such Net Compensation exceeds the Applicable Section 401(a)(17)
Limit for such Plan Year (such election to be referred to as an “Excess
Section 401(a)(17) Limit Deferral Election”). An Eligible Employee’s “Net
Compensation” for a Plan Year shall mean his or her compensation for the Plan
Year that is taken into account under the Tax-Qualified Plan for purposes of
determining Pre-Tax Contributions, reduced by the amount of his her deferrals
for the Plan Year made pursuant to Section 5.1(a)(i) or (ii) above. The amount
to be deferred pursuant to an Excess Section 401(a)(17) Limit Deferral Election
shall be stated as a whole number percentage of no more than six percent (6%).

(b) The amount by which Base Salary and/or Bonus is reduced pursuant to this
Section 5.1 for a Plan Year shall be credited by the Company to a Participant’s
Deferral Commitment Account on the dates that such Base Salary and/or Bonus
would otherwise have been paid.

 

- 8 -



--------------------------------------------------------------------------------

(c) A Participant’s Deferral Commitment for a Plan Year (including a Deferral
Commitment that has automatically continued in accordance with this
Section 5.1(c)) shall automatically continue in effect for the subsequent Plan
Year unless the Participant files a new Enrollment Agreement changing the
percentage of, or stopping, such Deferral Commitment prior to the beginning of
such subsequent Plan Year in accordance with Section 5.1(a).

(d) A Participant’s Enrollment Agreement shall not apply to any deferrals which
represent payments for Services performed prior to the beginning of the first
Plan Year to which such Enrollment Agreement applies.

(e) A Participant’s deferrals of Base Salary and/or Bonus pursuant to a Deferral
Commitment shall terminate upon the Participant’s termination of Service;
provided, however, that such Deferral Commitment shall remain effective with
respect to any Base Salary and/or Bonus amounts earned through the date of his
or her termination of Service.

(f) The Committee may further limit any minimum or maximum amount deferred by
any Eligible Employee or group of an Eligible Employees, or waive any minimum
and maximum limits for any an Eligible Employee or group of an Eligible
Employees, for any reason.

(g) Except as provided above and this Section 5.1(g), Deferral Commitments shall
be irrevocable. The Committee may, however, permit a Participant to cancel a
Deferral Commitment for the remainder of the Deferral Commitment upon a finding
that the Participant has suffered an unforeseeable financial emergency as
provided for in Article 9.

5.2 401(k) Restoration Amounts. For each Plan Year, the Company shall make
credits to the 401(k) Restoration Account of each Eligible Employee under
Section 4.2 in an amount equal to the sum of (i) three percent (3%) of the
deferrals for such Plan Year made by such Eligible Employee pursuant to
Section 5.1(a)(i) and (ii) of the Plan, plus (ii) if the Eligible Employee makes
an Excess Section 401(a)(17) Limit Deferral Election for the Plan Year

 

- 9 -



--------------------------------------------------------------------------------

pursuant to Section 5.1(a)(iii), an amount equal to fifty percent (50%) of the
amounts deferred pursuant to such Excess Section 401(a)(17) Limit Deferral
Election. Amounts to be credited to an Eligible Employee’s 401(k) Restoration
Account pursuant to this Section 5.2 shall be credited on or about the time that
the Company’s matching contributions would have been credited under the
Tax-Qualified Plan had his or her deferrals under this Plan been eligible for
matching contributions under the Tax-Qualified Plan and/or if the Tax-Qualified
Plan had not been subject to the Applicable Section 401(a)(17) Limit.

A Participant’s interest in any amount credited to his or her 401(k) Restoration
Account under this Section 5.2, and earnings or interest thereon, shall be
vested as provided in Section 6.9. Earnings or interest will be credited on the
amount credited to a Participant’s 401(k) Restoration Account in accordance with
the provisions of Sections 6.2, 6.4 and 6.5.

5.3 Profit Sharing Restoration Amounts. For each Plan Year, the Company shall
credit amounts in accordance with the formula below to the Profit Sharing
Restoration Account of each Employee who is an Eligible Employee for such Plan
Year under Section 4.3. The amount credited to any such Eligible Employee’s
Profit Sharing Restoration Account for each Plan Year shall be equal to the
excess of (i) the amount that would have been contributed under the
Tax-Qualified Plan for the Plan Year had no limitations imposed by the Code been
applicable (including the Applicable Section 401(a)(17) Limit) and had the
Eligible Employee’s covered “Compensation” (as defined by the Tax-Qualified Plan
for purposes of determining allocations of Profit Sharing Contributions)
included any deferrals made under Section 5.1 of this Plan by the Eligible
Employee for such Plan Year, over (ii) the amount actually contributed by the
Company under the Tax-Qualified Plan as the Company’s Profit Sharing
Contribution for the Plan Year. Such amounts shall be credited to a
Participant’s Profit Sharing Restoration Account no later than the end of the
quarter following the time the Company’s Profit Sharing Contributions are
credited under the Tax-Qualified Plan.

 

- 10 -



--------------------------------------------------------------------------------

A Participant’s interest in any amount credited to his or her Profit Sharing
Restoration Account under this Section 5.3, and earnings or interest thereon,
shall be vested as provided in Section 6.9. Earnings or interest will be
credited on the amount credited to a Participant’s Profit Sharing Restoration
Account in accordance with the provisions of Sections 6.2, 6.4 and 6.5.

ARTICLE 6

ACCOUNTS

6.1 Accounts. For record-keeping purposes, each Participant shall have one or
more of the following Accounts under the Plan, as applicable:

(a) a Deferral Commitment Account;

(b) a 401(k) Restoration Account; and

(c) a Profit Sharing Restoration Account.

6.2 Earnings on Accounts. Except as provided in Section 6.5, a Participant’s
Accounts shall be credited with earnings in accordance with the Earnings
Crediting Options elected by the Participant from time to time on an Investment
Election Form. Participants may allocate their Accounts among the Earnings
Crediting Options available under the Plan only in whole percentages for any
Earnings Crediting Option. The gross rate of return, positive or negative,
credited under each Earnings Crediting Option is based upon the actual
performance of the corresponding investment fund or shares of stock which the
Company may designate from time to time, and shall equal the total return of
such investment fund or shares of stock net of asset based charges, including,
without limitation, money management fees and fund expenses. Company Stock shall
be an Earnings Crediting Option, provided that a Participant may not allocate
more than fifty percent (50%) of his or her Deferral Commitments to the Company
Stock Earnings Crediting Option. Notwithstanding the foregoing, effective on and
after May 1, 2012, unless otherwise permitted by the Committee, a Participant
may not (i) elect to have any

 

- 11 -



--------------------------------------------------------------------------------

portion of an In-Service Distribution Account that is allocated to the Company
Stock Earnings Crediting Option reallocated to any other Earnings Crediting
Option, or (ii) elect to have any portion of an In-Service Distribution Account
allocated to the Company Stock Earnings Crediting Option from another Earnings
Crediting Option. To the extent that a Participant’s Accounts are deemed
invested in shares of Company Stock, any cash dividends that would have been
paid with respect to such shares had such Account actually been invested in
Company Stock shall be credited to the Participant’s Accounts and deemed
reinvested in shares of Company Stock on the date that the dividends are paid
based on the Fair Market Value of a share of Company Stock on such date. If any
dividends are paid in shares of Company Stock, the Participant’s Account shall
be credited with such number of shares of Company Stock as would have been
received had the Participant’s Account actually been invested in shares of
Company Stock. If a Participant does not designate an Earnings Crediting Option
for an Account, the Account shall be credited with interest in accordance with
Section 6.5(a).

The Company, by action of the Committee, reserves the right, on a prospective
basis, to add or delete Earnings Crediting Options, or to disregard a
Participant’s investment allocations and credit the Participant’s Account with a
fixed rate of interest determined in the Committee’s sole discretion; provided,
however, that any such change in the Earnings Crediting Options available under
the Plan, including the crediting by the Company of a fixed rate of interest in
place of a Participant’s investment allocations, shall only affect the rate at
which earnings will be credited to a Participant’s Account in the future, and
will not affect the existing value of a Participant’s Account, including any
earnings credited under the Plan up to the date of such change.

6.3 Earnings Crediting Options. Except as otherwise provided pursuant to
Section 6.2, the Earning Crediting Options available under the Plan shall
consist of the options selected by the Committee, in its sole discretion.
Notwithstanding that the gross rates of return credited to Participants’
Accounts under the Earnings Crediting Options are based upon the actual

 

- 12 -



--------------------------------------------------------------------------------

performance of the investment funds as the Committee may designate, the Company
shall not be obligated to invest any Base Salary and/or Bonus deferred by
Participants under this Plan, or any other amounts, in such investment funds.

6.4 Changes in Earnings Crediting Options. Subject to such administrative
procedures as the Committee shall prescribe and Section 6.2, a Participant (as
well as a Participant or Beneficiary who is receiving installment distributions
pursuant to Section 7.2(a)(i) or Section 7.3) may change the Earnings Crediting
Options for his or her Accounts as frequently as the Committee may permit by
filing a new Investment Election Form with the Committee or its designated
representatives. Any such changes made by a Participant will apply to the
allocation of the Participant’s existing Account balances and/or to new
deferrals under the Plan, as elected by the Participant. Subject to such
administrative procedures as the Committee shall prescribe, any changes set
forth in a new Investment Election Form that is filed with the Committee or its
designated representatives shall be effective in accordance with administrative
practices established or approved by the Committee. Any changes in election of
Earnings Crediting Options must be in whole percentages. To the extent that a
Participant reallocates existing Account balances into Company Stock, the number
of shares of Company Stock credited to the Participant’s Account shall be based
on the Fair Market Value of a share of Company Stock on the date such
reallocation is effected. Likewise, to the extent that a Participant reallocates
existing Account balances from Company Stock into one or more other Earning
Crediting Options, the value of the shares of Company Stock reallocated shall be
deemed to be equal the Fair Market Value of such shares of Company Stock on the
date such reallocation is effected.

Notwithstanding any other provision in this Plan, if a Participant is or may be
subject to Section 16 of the Securities Exchange Act of 1934 (the “Act”) and
Rule 16b-3, such Participant may change his or her Earnings Crediting Options
into or out of Company Stock only if the Committee or its delegate (which may be
the Company’s General Counsel), in its, his or her sole

 

- 13 -



--------------------------------------------------------------------------------

discretion, finds that such Participant’s change of Earnings Crediting Options
into or out of Company Stock is entitled to the exemption benefits of Rule
16b-3(f) or other exemptive rules under Section 16 of the Act. In addition,
whenever the Company has imposed a moratorium on trading in Company Stock, such
moratorium shall apply to the changing of Earning Crediting Options into or out
of Company Stock under this Plan to the extent attributable to then existing
Account balances; a Participant shall still be permitted to change allocations
with respect to future deferrals.

6.5 Interest on Accounts. Notwithstanding any other provision of the Plan, a
Participant’s Accounts shall be credited with interest, as follows:

(a) If a Participant does not designate an Earnings Crediting Option for an
Account while employed with an Employer, such Account shall be credited with
interest, compounded daily, based on such money market rate or rate of return of
such short-term investment fund as is designated by the Committee.

(b) Except as provided in this Section 6.5(b), following a Participant’s
Retirement, the Participant’s Accounts will no longer be credited with earnings
in accordance with Section 6.2. Instead, for each Plan Year, the Participant’s
Accounts will be credited with one hundred fifteen percent (115%) of the
Declared Rate in effect as of the September 30th that immediately precedes such
Plan Year, compounded annually. However, to the extent that a Participant has
elected to receive annual installments of his or her Accounts in accordance with
Section 7.2(a)(i), such Participant’s Accounts will continue to be credited with
earnings during the installment distribution period in accordance with
Section 6.2 (or interest in accordance with Section 6.5(a) if no Earnings
Crediting Option is designated). If a Participant receiving annual installment
payments as provided under Section 7.2(a)(i) dies before all of the installment
payments have been made to him or her, after the Participant’s death the
Participant’s Accounts will continue to be credited with earnings in accordance
with Section 6.2 based on the Earnings Crediting Options elected by the
Participant’s Beneficiary (or interest in accordance with Section 6.5(a) if

 

- 14 -



--------------------------------------------------------------------------------

no Earnings Crediting Option is designated). Unless and until changed by the
Beneficiary, the Earnings Crediting Options in effect at the time of the
Participant’s death shall remain in effect, subject to such changes as the
Committee may impose.

6.6 Valuation of Accounts. The value of a Participant’s Accounts as of any date
shall equal the amounts theretofore credited to such Accounts, including any
earnings, interest and losses deemed to be earned on such Accounts in accordance
with Sections 6.2 and 6.5 through the day preceding such date, less the amounts
theretofore distributed from such Accounts.

6.7 Statement of Accounts. The Committee shall provide or make available to each
Participant, not less frequently than annually, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
the Participant in his or her Accounts.

6.8 Distribution of Accounts. Any distribution made to or on behalf of a
Participant in an amount which is less than the entire balance of his or her
Accounts shall be made pro rata from each of the Earnings Crediting Options to
which such Accounts are then allocated, unless another manner of allocation is
approved by the Committee in its discretion.

6.9 Vesting of Accounts. Each Participant shall be one hundred percent
(100%) vested at all times in the amounts credited to such Participant’s
Deferral Commitment Account. A Participant’s interest in any credit to his or
her 401(k) Restoration Account or his or her Profit Sharing Restoration Account
(and earnings or interest thereon), respectively, shall vest at the same rate
and at the same time as vesting occurs under the Tax-Qualified Plan with respect
to “Matching Contributions” and Profit Sharing Contributions, respectively.

ARTICLE 7

BENEFITS TO PARTICIPANTS

7.1 Distributions Generally.

(a) Deferral Commitment Accounts. For each Plan Year that a Participant has a
Deferral Commitment in effect, the Participant may elect in the Enrollment
Agreement for such

 

- 15 -



--------------------------------------------------------------------------------

Plan Year to have his or her related Deferral Commitment Account attributable to
such Deferral Commitment further credited to a Normal Distribution Account or an
In-Service Distribution Account. In addition, the Participant may make such
further distribution elections on such Enrollment Agreement as are available
under the Plan. A Participant may make a different distribution election each
Plan Year with respect to his or her Deferral Commitment Account for such Plan
Year. In the absence of a timely election by a Participant, the distribution
election(s) made by the Participant in his or her most recently filed Enrollment
Agreement shall continue in effect.

(b) 401(k) Restoration and Profit Sharing Restoration Accounts. A Participant’s
401(k) Restoration Account and Profit Sharing Restoration Account for a Plan
Year shall be further credited to his or her Normal Distribution Account for
such Plan Year, for distribution in accordance with Section 7.2. For each Plan
Year that amounts are credited to a Participant’s 401(k) Restoration Account
and/or Profit Sharing Restoration Account, the Participant may file an
Enrollment Agreement with the Committee pursuant to which he or she may elect
any of the distribution options available under Section 7.2. If a Participant
does not have an Enrollment Agreement on file with the Committee with respect to
amounts credited to his or her 401(k) Restoration Account and/or Profit Sharing
Restoration Account for a Plan Year, then such Participant shall be deemed to
have elected to have his or her Normal Distribution Account with respect to such
amounts distributed in a lump sum within thirty days following the date that is
six months following the Participant’s Termination Date.

Notwithstanding anything contained herein to the contrary, an Eligible Employee
who has not previously made a Deferral Commitment nor had an amount credited to
his or her 401(k) Restoration Account and/or Profit Sharing Restoration Account
may file an Enrollment Agreement before the first Plan Year for which his or her
401(k) Restoration Account and/or Profit Sharing Restoration Account is credited
with an amount in accordance with Section 5.2 and/or 5.3 in order to elect the
Normal Retirement Account distribution options available with

 

- 16 -



--------------------------------------------------------------------------------

respect to such Accounts; provided, however, that there is no assurance that an
Employee who files an Enrollment Agreement shall be entitled to a credit to his
or her 401(k) Restoration Account and/or Profit Sharing Restoration Account. If
an Eligible Employee does not file an Enrollment Agreement before the first Plan
Year for which a credit is made to his or her 401(k) Restoration Account and/or
Profit Sharing Restoration Account, then his or her Normal Retirement Account
attributable to credits for such first Plan Year shall be distributed in a lump
sum within thirty days following the date that is six months following the
Participant’s Termination Date.

7.2 Distribution of Normal Distribution Accounts.

(a) Following Termination of Service Due to Retirement. If a Participant
terminates Service with the Employer on account of his or her Retirement, the
Participant’s Normal Distribution Accounts shall be distributed in (i) a lump
sum or (ii) annual installment payments over two (2) to twenty (20) years, as
elected by the Participant on an election form prescribed by the Committee and
filed at the time such Participant files an Enrollment Agreement with respect to
such Account. If a Participant fails to make a distribution election with
respect to a Normal Distribution Account, such Account shall be distributed in a
lump sum within thirty days following the date that is six months following the
Participant’s Termination Date.

A Participant may elect in such election form to have the lump sum or annual
installment payments which are payable following Retirement commence in January
of the year following Retirement or in January of any year that is not more than
then two (2) years following Retirement; provided, however, that, distribution
to a Participant shall, if later than the date elected by the Participant, be
made within thirty days following the date that is six months after the date of
such Participant’s separation from Service. A Participant who elects annual
installments with respect to a Normal Distribution Account shall, at the time
such Participant files an Enrollment Agreement, select the method of determining
the installment payment amounts. The available methods are as follows:

(i) The Fractional Method. The initial installment payment shall be in an amount
equal to (a) the value of the particular Account as of the last business day of
the month preceding the date of payment, divided by (b) the number of annual
installment payments elected by the Participant. The remaining annual
installments shall be paid in January of each succeeding year in an amount equal
to (A) the value of such Account as of the last business day of the immediately
preceding year, divided by (B) the number of installments remaining. During the
installment payment period, a Participant’s Normal Distribution Account will
continue to be credited with earnings in accordance with Section 6.2 (or
interest in accordance with Section 6.5(a) if no Earnings Crediting Option is
designated).

 

- 17 -



--------------------------------------------------------------------------------

(ii) The Amortized Method. Under the amortized method, substantially equal
annual installment payments of principal and interest shall be calculated by
amortizing the value of the Account balance as of the date of the Participant’s
Retirement, based on a rate equal to one hundred fifteen percent (115%) of the
Declared Rate in effect as of the September 30th that immediately precedes the
Plan Year in which payments are to begin, compounded annually. After the initial
installment payment, the remaining annual installments shall be paid in January
of each succeeding year. Each such subsequent annual installment payment amount
for each Plan Year following the first installment distribution shall be
recalculated (reamortized) based on (x) the value of the Account as of the last
business day of the Plan Year prior to the applicable installment payment,
(y) one hundred fifteen percent (115%) of the Declared Rate in effect as of the
September 30th that immediately precedes the Plan Year in which the installment
payment occurs, compounded annually, and (z) the remaining number of installment
payments due (including the installment payment to which the recalculation
applies). In accordance with Sections 6.2 and 6.5, once installment payments of
a Participant’s Normal Distribution Account commence, such Normal Distribution

 

- 18 -



--------------------------------------------------------------------------------

Account shall not be eligible for earnings to be credited in accordance with
Section 6.2. Instead, from and after the Participant’s Retirement, and each Plan
Year thereafter until distributed in full, the Participant’s Normal Distribution
Account will be credited with notional interest in an amount equal to one
hundred fifteen percent (115%) of the Declared Rate in effect as of the
September 30th that immediately precedes the Plan Year with respect to which
such interest accrues, compounded annually.

A Participant may file a new election for payment of any of his or her Normal
Distribution Accounts, which will supersede his or her original election, at any
time more than twelve (12) months preceding his or her Retirement; provided,
however, that, except as set forth in Section 7.4, no such new election shall be
effective unless the first payment with respect to such new election is deferred
for a period of not less than five (5) years after the date payment would have
been made had such new election not been filed. Any subsequent election which is
made less than twelve (12) months prior to Retirement will be null and void, and
the Participant’s next preceding timely election will be reinstated. A change in
the method of determining installment payments between the Fractional Method and
the Amortized Method described below shall be considered a new election.

(b) Distribution Following Termination of Service Other Than Due to Retirement.
If a Participant terminates Service with the Employer prior to the earliest date
on which he or she is eligible for Retirement, other than on account of his or
her death, the Participant’s Normal Distribution Account shall be distributed in
a lump sum in January of the year following the Participant’s Termination Date
or, if later, within thirty days following the date that is six months after the
date of such Participant’s separation from Service.

(c) Distribution if Participant Dies Before Payments Have Commenced. If a
Participant dies before distribution of his or her Normal Distribution Account
has been paid or commences, such Normal Distribution Account shall be
distributed in accordance with Article 8 (Survivor Benefits).

 

- 19 -



--------------------------------------------------------------------------------

(d) Distribution if Participant Dies After Payments Have Commenced. If a
Participant dies after installment payments of his or her Normal Distribution
Account has commenced, the Company will continue to pay to the Participant’s
Beneficiary the remaining installments of any such benefit that would have been
paid to the Participant had the Participant survived.

7.3 Distribution of In-Service Distribution Accounts. A Participant may elect to
defer all or a portion of his or her Deferral Commitment for a Plan Year that
ends on or before December 31, 2011 into an In-Service Distribution Account and
receive distributions from such In-Service Distribution Account prior to
termination of Service (“In-Service Distribution”) subject to the following
restrictions:

(a) Timing of Election. The election to receive an In-Service Distribution from
an In-Service Distribution Account must be made prior to the commencement of the
period in which the related deferred Base Salary and/or Bonuses are to be
earned. A separate In-Service Distribution Account shall be established with
respect to Deferral Commitments for each Plan Year.

(b) Amount of Withdrawal. The entire In-Service Distribution Account must be
paid out at the time and in the form elected by the Participant when the
In-Service Distribution Account is established.

(c) Timing and Form of In-Service Distribution. An In-Service Distribution of an
In-Service Distribution Account shall be paid in (i) a single lump sum or
(ii) annual installments over two (2) to four (4) years, computed and paid in
accordance with the “Fractional Method” set forth in Section 7.2(a)(i). Such
In-Service Distribution shall commence at the time elected by the Participant in
the election form in which the In-Service Distribution Account is elected;
provided, however, that in no event shall distribution of an In-Service
Distribution Account be made or commence prior to the completion of three
(3) Plan Years following the start of deferrals into such In-Service
Distribution Account. If a Participant elects to receive his or her

 

- 20 -



--------------------------------------------------------------------------------

In-Service Distribution in annual installments, the Participant’s In-Service
Distribution Account will continue to be credited with earnings during the
installment payment period in accordance with Section 6.2 (or interest in
accordance with Section 6.5(a) if no Earnings Crediting Option is designated).
Notwithstanding anything contained herein to the contrary, a Participant may
file a new election with respect to the time and/or form of payment of an
In-Service Distribution Account, which will supersede his or her prior election
with respect to such In-Service Distribution Account, at any time more than
twelve (12) months preceding the date on which distribution of such In-Service
Distribution Account would be made or commence if not for the new election;
provided, however, that, except as set forth in Section 7.4, no such new
election shall be effective unless distribution thereunder is made or commences
to be made no earlier than five (5) years after the date distribution would have
been made or commenced had such new election not been filed.

If a Participant terminates employment with the Company after installment
distributions of his or her In-Service Distribution Account have commenced
(regardless of the reason for such termination), such installments shall
continue to be made in accordance with the Participant’s election to the
Participant or, in the event of the Participant’s death, to his or her
Beneficiary. If a Participant terminates employment with the Company before
installment distributions of his or her In-Service Distribution Account have
commenced, the balance of the Participant’s In-Service Distribution Account
shall, notwithstanding the Participant’s election, be paid to the Participant
(or to his or her Beneficiary in the event of the Participant’s death) in
January of the year following such termination of Service in a lump sum or, if
later, within thirty days following the date that is six months after the date
of such Participant’s separation from Service; provided, however, that if the
Participant incurs a separation from Service due to Retirement, then his or her
In-Service Distribution Account shall, notwithstanding the Participant’s
election, be paid out in the same form and at the same time as set forth in his
or her corresponding Normal Distribution Account election. For purposes of the
foregoing, a

 

- 21 -



--------------------------------------------------------------------------------

Participant’s corresponding Normal Distribution Account election refers to the
distribution election made (or deemed made) by the Participant for his Normal
Distribution Account that is established (or deemed established) for the same
year in which the related In-Service Distribution Account of the Participant is
established.

7.4 Amendment of Deferral Elections Pursuant to IRS Notice 2006-79 and Notice
2007-86. Notwithstanding anything contained in the Plan to the contrary, a
Participant shall be permitted to change any election under the Plan as to the
time and/or form of payment to the extent permitted by IRS Notice 2006-79 and/or
Notice 2007-86 by filing a change of election with the Administrator at such
time and in such form as the Administrator may permit, but in any event such
change of election must be filed with the Administrator by no later than
December 31, 2008. Any such change of election filed by December 31, 2007 may
apply only to amounts that would not otherwise be payable during 2007 and may
not cause an amount to be paid in 2007 that would not otherwise have been paid
in 2007. With respect to a change of election made during 2008, the election
shall only apply to amounts that would not otherwise be payable in 2008 and may
not cause an amount to be paid in 2008 that would not otherwise be payable in
2008.

ARTICLE 8

SURVIVOR BENEFITS

If a Participant dies after reaching Retirement eligibility but before
commencement of payment of retirement benefits with respect to his or her Normal
Distribution Accounts, the Employer shall pay to the Participant’s Beneficiary
such Account balances. Payments shall be made or commence within sixty (60) days
after the Participant’s death, irrespective of when retirement benefits would
have commenced if the Participant had survived. Such payments shall be made in
accordance with the method of payment the Participant elects in the designation
of form of retirement benefit payments for, and in accordance with the terms and
conditions applicable to, his or her Normal Distribution Accounts.

 

- 22 -



--------------------------------------------------------------------------------

If a Participant dies before reaching Retirement eligibility and before
commencement of payment of termination benefits with respect to his or her
Normal Distribution Accounts, the Employer shall pay to the Participant’s
Beneficiary such Account balances. Payments shall be made or commence within
sixty (60) days after the Participant’s death, irrespective of when benefits
would have commenced if the Participant had survived. Such payments shall be
made in accordance with the method of payment the Participant elected in the
designation of form of survivor benefit payments for his or her Normal
Distribution Accounts. The available forms of payment of survivor benefits for
Participants who have not reached Retirement eligibility are (a) lump sum or
(b) annual installments over 3, 5 or 10 years which shall be computed in the
same manner as set forth in Section 7.2(a)(i). If a Participant elects annual
installments, after the initial annual installment payment, the remaining annual
installments shall be paid in January of each succeeding year. Notwithstanding
anything contained in the Plan to the contrary, a Participant may at any time
file a new election with respect to the form of payment of any survivor
benefits, which will supersede his or her prior election with respect to the
form of payment of such benefits, provided that, except as set forth in
Section 7.4, no such new election shall be effective (and any such attempted
election shall be void) unless it is filed more than twelve (12) months
preceding the date of the Participant’s death.

Notwithstanding the foregoing, and irrespective of the Participant’s election,
if the aggregate amount payable as a survivor benefit is less than the
applicable dollar limit under Section 402(g)(1)(B) of the Code, then such
benefits shall be paid in a lump sum. If no election is made, survivor benefits
shall be paid out in a lump sum.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE 9

EMERGENCY BENEFIT

In the event that the Committee, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, the Company shall pay to the Participant, as
soon as practicable following such determination, an amount necessary to meet
the emergency, after deducting any and all taxes as may be required to be
withheld pursuant to Section 12.6 (the “Emergency Benefit”). For purposes of the
Plan, an unforeseeable financial emergency means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) thereof) of the
Participant, loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined by the Committee subject to
applicable law. The need to pay funeral expenses of a spouse, a beneficiary or a
dependent (as defined above) may also constitute an unforeseeable financial
emergency. The amount distributed with respect to an emergency may not exceed
the amount necessary to satisfy such emergency plus an amount necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Cash needs arising from foreseeable
events such as the purchase of a house or education expenses for children shall
not be considered to be the result of an unforeseeable financial emergency.
Notwithstanding anything contained herein to the contrary, unless otherwise
expressly approved by the Committee, in no event may payment of an Emergency
Benefit, to the extent funded by liquidation of the Company Stock Earnings

 

- 24 -



--------------------------------------------------------------------------------

Crediting Option, be made within six months following any election by the
Participant to have any existing Account balances under this Plan or the Prior
Plan, respectively, reallocated to the Company Stock Earnings Crediting Option.

Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.

ARTICLE 10

SETTLEMENT AND VALUATION

10.1 Distributions in Cash; Valuation for Lump Sum Distributions. All
distributions under the Plan shall be made in cash. Notwithstanding anything
contained in the Plan to the contrary, the amount of a Participant’s Account(s)
to be distributed in a lump sum under Articles 7, 8 or 9 shall be equal to the
value of such Account(s) as of the last business day of the month preceding the
month in which the distribution occurs.

ARTICLE 11

CLAIM PROCEDURES

11.1 Submission of Claim. An Employee, Participant, Beneficiary or other person
who believes that he or she has been denied a benefit under the Plan to which he
or she is entitled (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Committee. The request must be addressed to
the “Committee of the Executive Deferred Compensation Plan” and delivered to the
General Counsel of the Company.

11.2 Notice of Denial of Claim. If a claim for benefits under this Plan is
denied in whole or in part, the Committee shall provide notice to the claimant
in writing of the denial within ninety (90) days after the Committee’s receipt
of the claim. However, if special circumstances require an extension of time for
processing the initial claim, a written notice of the

 

- 25 -



--------------------------------------------------------------------------------

extension and the reason therefore shall be furnished to the Claimant before the
end of the initial ninety (90) day period. In no event shall such extension
exceed ninety (90) days. The notice shall be written in a manner calculated to
be understood by the Claimant and shall include:

(a) the specific reason or reasons for the denial;

(b) specific reference to the pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) a statement that any appeal of the denial must be made by providing to the
Committee, within sixty (60) days after receipt of the notice of denial, written
notice of such appeal, such notice to include a full description of the
pertinent issues and the basis of the claim. If the Claimant fails to appeal
such denial to the Committee in writing within the prescribed period of time,
the Committee’s adverse determination shall be final, binding and conclusive.

11.3 Review of Denial of Claim. If the Committee receives from a Claimant,
within the prescribed period of time, a notice of an appeal of the denial of a
claim for a benefit, such notice and all relevant materials shall immediately be
submitted to the Compensation & Organization Committee of the Board. The
Compensation & Organization Committee’s decision on review shall be made within
sixty (60) days of receipt of request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one-hundred twenty (120) days
after receipt of the request for review. If such extension of time is required,
written notice of the extension shall be furnished to the Claimant before the
end of the original sixty (60) day period. The decision on review shall be made
in writing, shall be written in a manner calculated to be understood by the
Claimant, and shall include:

(a) the specific reason or reasons for the denial;

(b) specific references to the provisions of the Plan on which the denial is
based;

 

- 26 -



--------------------------------------------------------------------------------

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Compensation & Organization
Committee in making its decision, or (ii) was submitted, considered or generated
in the course of such Committee’s decision, without regard to whether such
instrument was actually relied upon by such Committee in making its decision.

If the decision on review is not furnished within the time specified above, the
claim shall be deemed denied on review.

ARTICLE 12

MISCELLANEOUS

12.1 Amendment or Termination. The Plan may be amended, suspended, discontinued
or terminated at any time by the Board, or by any other committee or entity
authorized by the Board; provided, however, that no such amendment, suspension,
discontinuance or termination shall reduce or in any manner adversely affect the
rights of any Participant with respect to benefits that are payable or may
become payable under the Plan based upon the balance of the Participant’s
Account as of the effective date of such amendment, suspension, discontinuance
or termination unless any such action is taken in order for the Plan to comply
with the requirements of Section 409A or any other law and to carry out the
intent and purposes of the Plan. Upon termination of the Plan, the Board may
distribute all Accounts in accordance with Treasury Regulation
§1.409A-3(j)(4)(ix).

12.2 Designation of Beneficiary. Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Committee and

 

- 27 -



--------------------------------------------------------------------------------

shall not be effective until received by the Committee, or its designee. If no
Beneficiary has been named, or the designated Beneficiary or Beneficiaries shall
have predeceased the Participant, the Beneficiary shall be the Participant’s
estate.

12.3 Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Employer, nor shall it interfere with the rights of the Employer to
terminate the employment of any Participant and/or take any personnel action
affecting any Participant without regard to the effect which such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan.

12.4 Obligations to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Employer, then the Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Committee.

12.5 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer otherwise
than by will or the laws of descent and distribution, alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) a corporation
which acquires all or substantially all of the Company’s assets or (b) any
corporation into which the Company may be merged or consolidated. The provisions
of the Plan shall inure to the benefit of each Participant and the Participant’s
Beneficiaries, heirs, executors, administrators or successors in interest.
Notwithstanding the foregoing or anything contained in the Plan to the contrary,
distribution of a Participant’s Account may be accelerated to the extent
necessary to fulfill a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code). Unless such an order otherwise specifies, any
accelerated payment of a Participant’s Accounts shall be deemed to apply to the
latest payments to be paid from such Accounts in such manner as the Committee
deems, in its sole discretion, appropriate.

 

- 28 -



--------------------------------------------------------------------------------

12.6 Withholding Taxes. The Company may make such provisions and take such
actions as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, (a) the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his or
her Beneficiary) or (b) making arrangements with the Participant prior to any
deferral or any payments from the Plan for payment of all such Federal, State or
local taxes that are required to be withheld. Each Participant, however, shall
be responsible for the payment of all individual tax liabilities relating to any
such benefits.

12.7 Use of Electronic Media. Any form, notice or other communication specified
under the Plan may, in the discretion of the Committee, be provided and accepted
in any electronic or telephonic medium acceptable to the Committee, including
without limitation, via email or over the Internet.

12.8 Trust Fund. The employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or the Committee may
approve, for the purpose of providing for the payment of such benefits. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. To the extent any benefits provided under
the Plan are actually paid from any such trust, the Employer shall have no
further obligation with respect thereto, but to the extent not so paid, such
benefits shall remain the obligation of, and shall be paid by, the Employer.

12.9 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan of deferred compensation for Participants. Benefits payable hereunder shall
be payable out of the general assets of the company, and no segregation of any
assets whatsoever for such benefits

 

- 29 -



--------------------------------------------------------------------------------

shall be made. With respect to any payments not yet made to a Participant,
nothing contained herein shall give any such participant any rights that are
greater than those of a general creditor of the Company.

12.10 Severability. If a provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

12.11 Governing Law. The plan shall be construed in accordance with and governed
by the laws of the State of New Jersey, without reference to the principles of
conflict laws.

12.12 Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

12.13 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

12.14 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered or
sent by registered or certified mail, to the Committee or to such
representatives as the Committee may designate from time to time. Such notice
shall be deemed given as to the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

12.15 Arbitration. In the event that a Claimant’s claim is denied pursuant to
the procedure set forth in Article 11 hereof, any controversy or claim arising
out of or relating to this Plan shall be settled by binding arbitration in
Princeton, New Jersey, in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. The parties shall seek to agree
upon appointment of the arbitrator and the arbitration procedures. If the
parties are unable to reach an agreement, a single arbitrator shall be appointed
pursuant to the AAA Employment Dispute Resolution Rules, and the arbitrator
shall determine the arbitration

 

- 30 -



--------------------------------------------------------------------------------

procedures. Any award pursuant to such arbitration shall be included in a
written decision which shall state the legal and factual reasons upon which the
award was based, including all the elements involved in the calculation of any
award of damages. Any such award shall be deemed final and binding and may be
entered and enforced in any state or federal court of competent jurisdiction.
The arbitrator shall interpret the Plan in accordance with the laws of New
Jersey. Each party shall pay its own fees and expenses incurred in any
arbitration under this Plan.

12.16 Section 409A Compliance. This Plan shall be interpreted to avoid any
penalty sanctions under Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A, each payment made under this Plan shall be treated as a
separate payment. Except to the extent expressly permitted by the Plan, in no
event may a Participant, directly or indirectly, designate the calendar year of
payment.

[Signature Page Follows]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this 1st
day of January, 2012.

 

CHURCH & DWIGHT CO., INC. By:  

/s/ Jacquelin J. Brova

 

WITNESS:

 

 

 

- 32 -